Opinion issued January 5, 2006








 


In The
Court of Appeals
For The
First District of Texas
____________

NOS. 01-05-00040-CR
           01-05-00041-CR
____________

PAUL VALDEZ, JR., Appellant

   V.     
                                                                
THE STATE OF TEXAS, Appellee




On Appeal from the 149th Judicial District Court
Brazoria County, Texas
Trial Court Cause Nos. 46112 and 46113



 
MEMORANDUM  OPINION
               Appellant, Paul Valdez, Jr.,  pleaded guilty to two separate charges of felony
delivery of a controlled substance, without an agreed recommendation with the State
as to punishment.  In each case appellant pleaded true to the enhancement paragraph. 
The trial court assessed punishment in each case at confinement for 20 years.  We
affirm.   
               Appellant’s court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that these appeals are without merit.  Counsel’s brief meets the
requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967),
by presenting a professional evaluation of the record that demonstrates the lack of
arguable grounds of error.
  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.] 1992,
pet. ref’d).
               Counsel represents that he served a copy of the brief on appellant.  Counsel
also advised appellant of his right to examine the appellate record and file a pro se
brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than
30 days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel’s brief.  We find no reversible error in the record,
and agree that the appeal is without merit.  We therefore affirm the judgment of the
trial court.
               We grant counsel’s motion to withdraw.
 See Stephens v. State, 35 S.W.3d
770, 771 (Tex. App.—Houston [1st Dist.] 2000, no pet.). 
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).